        Case 1:19-cr-20296-BB Document 5 Entered on FLSD Docket 05/10/2019 Page 1 of 1
                                         CO U RT M IN UTES                                           page13
                                                                                           1
                               M agistrate Judge Edw in G .Torres
                        KingBuildingCourtroom 10-5                       Date:5/9/19       '
                                                                                           Time:10:00a.m.
Defendant: Richard Kuklinski                 J#:18124-104 Case #:19-2694-L0
AUSA:Robert M oore                           Attorney: AFPD - Arun Ravindran               k
Vi                                       *
                                                                                           )
                                                                                           !
 olation: Attem pted Knowing TransferofObscene M aterialto a M inor
                                                      s



Proceeding: PretrialDetention Hearing                       CJA Appt:               ..



Bond/PTD Held:C Yes C No              Recommended Bond:                                              .
Bond Setat:                                                 Co-signed by:                  ,



 Nr surrenderand/ordonoiobtainpassports/traveldocs                 Language: English

 r ReporttoPTSas directed/or       x'saweek/monthby                Disposition'
                                                                              .
   phone:      x#saweek/monthinperson                              +prej/Arr5/16*          '
                                                                                           i
      Random urinetesting byPretrialServices                        p/                   j
 r-                                                                  retrialDetention hearing held
      Treatm entasdeem ed necessary                                 Mi
                                                                         amiDade Police Offiçer/TFO/HSI
 r.
  - Refrainfrom excessive useofalcohol                              J
                                                                     essenia M unoz sw orn.
 r- participatein m entalhealth assessment& treatment                                   j
                                                                    The CourtGRANTS t)e' Governm ent's    .


 7.
  7 Maintainorseekfull-timeemployment/education                     motkonforpietrialdetention
 V No contactwithvictims/witnesses
 !
 -' No firearm s
 r- Nptto encumberproperty
                                                                                           !
 V Maknotvisittransportationestablishments                                                 l '
 F- HomeConfinement/ElectronicMonitoringand/or                                             !
                                                                                           1
      Curfew             p'
                          m to        am ,paid by
      Allow ances:M edicalneeds cour
                                 / tappearances,attorney visits,                                 .
                                ,
      religious,em ploym ent                                                    .
 rr Travelextendedto:                                                 '
 F- other:                                                           from speedyTrialclock 1
                                              '
NEv cèuRTAPPEARANCE oate:                    Time:        Judge:                            t
                                                                                       placq:
ReportRECounsel:                                                                    '      1
PTD/BondHearing:                                                                           f     .
Prelim/ArraignorReMoval:
Status Conference RE:
D.A.R. 10:44:30 -recall- 11:39:23                                  Tim e in court: 42
                                                                            .
                                                                                           .
